DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 10-29 are pending and being examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 10 recites the broad recitation, “the epoxy resin comprising no nitrogen comprises a resin…,” and the claim also recites “selected from the group consisting of a biphenyl aralkyl type epoxy resin and a naphthalene epoxy resin…” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Furthermore, earlier broad range recited “the epoxy resin comprises at least one compound selected from the group consisting of an…epoxy resin comprising no nitrogen atom…” makes the claim unclear whether only the listed biphenyl aralkyl type epoxy resin and a naphthalene epoxy resin can be used as the epoxy resins without nitrogen atoms or if other epoxy resins without nitrogen atoms can be included.
Claims 11-29 are dependent claims which fail to alleviate the issues above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10, 13, and 15-19, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2014-047318 A to Kawai et al. (hereinafter Kawai).
Regarding claims 10, 13, and 15-19, Kawai teaches in comparative example 2, 15 parts of an bisphenol A epoxy resin (828US, eew 180 g/eq), 15 parts of a biphenyl aralkyl epoxy resin (NC3000H, eew 291), 61.75 parts of a naphthalene type active ester (, active ester eq. 272), 100 parts of filler (SO-C2), (Table 1, para 73 and 80), which correlates to an epoxy group/active ester group ratio of 0.134/0.227 or 0.59, which meets the claimed amount. Kawai further teaches the above composition is cured formed into an insulating layer with a copper layer and used for a multilayer printed wiring board and/or semiconductor device. (para 49-61). The above NC3000H meets the claimed biphenyl arylkyl type epoxy resin having no nitrogen resin. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 10, 11, and 13-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0290149 A1 to Nakamura et al. (hereinafter Nakamura) as evidenced by US 2022/0227942 A1 to Li et al. (hereinafter Li).

Regarding claims 10, 11, and 13-24, Nakamura teaches a resin composition comprising an epoxy resin, a curing agent and an inorganic filler (para 48-49) used as a cured resin layer for a printed wiring board having a copper clad layer for a semiconductor device (para 211-215). Nakamura also teaches the epoxy resin comprises a glycidylamine type epoxy resin, a bixylenol type epoxy resin, a naphthylene ether type epoxy resin and a biphenyl type epoxy resin (para 187, Example 3), a silica filler, and the curing agent is specifically an active ester-based curing agent (HPC-8000-65T), (para 187, Example 3). Nakamura further teaches the ratio amount of epoxy groups:reactive groups of curing agent are in the range of 1:0.01 to 1:2, (para 71), which correlates to a ratio epoxy/active ester of 0.5-100 which overlaps and meets the claimed range. (See MPEP 2144.05, “where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”). 
The above HPC-8000-65T meets the claimed dicyclopentadiene type active ester having the formula (1) cited in claim 11, as evidenced by Li which teaches HPC-8000-65T has the formula (AR-1) 
    PNG
    media_image1.png
    87
    433
    media_image1.png
    Greyscale
, wherein X is a benzene or naphthalene ring, R5 is hydrogen, k is 0 or 1, and m is 0.2-2 (Li, para 70-72). 

Claim(s) 12, and 25-29, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20170290149 A1 to Nakamura et al. (hereinafter Nakamura) as evidenced by US 2022/0227942 A1 to Li et al. (hereinafter Li), as applied to claim 10, and in further view of WO 2016/098488 A1 in which US 2018/0327541 A1 to Arita et al. is used as an English equivalent. (hereinafter Arita). 

Regarding claims  12, and 25-29, as cited above and incorporated herein, Nakamura teaches claim 10. 
Nakamura does not explicitly teach the active ester having formula (2) of claim 12. 
However, Arita teaches a thermosetting resin comprising an active ester resin curing agent and an epoxy resin (See abstract) used form a cured layer for a printed wiring board with a copper metal foil and used in semiconductor devices (para 107-122) which is the same field of use as cited above in Nakamura. Arita further teaches the active ester has the formula (1) 
    PNG
    media_image2.png
    71
    327
    media_image2.png
    Greyscale
, wherein X is formula (II) 
    PNG
    media_image3.png
    87
    137
    media_image3.png
    Greyscale
, or formula (III), 
    PNG
    media_image4.png
    126
    279
    media_image4.png
    Greyscale
, and m is 1-6, n is 1-5, q is 0-6, (para 12-13), which meets the claimed active ester of claim 12. Arita also teaches that the active ester resin improves excellent heat resistance and flame retardancy, low dielectric properties, low loss tangent and high thermal decomposition resistance (para 34 and 17). 
It would have been obvious to one ordinarily skilled in the art before the effective date of the claimed invention to use the active ester curing agent of Arita for the curing agent of Nakamura because Arita teaches the same field of use as cited above in Nakamura and Arita also teaches that the active ester resin improves excellent heat resistance and flame retardancy, low dielectric properties, low loss tangent and high thermal decomposition resistance (para 34 and 17).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395. The examiner can normally be reached Mon-Fri, Flex schedule 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HA S NGUYEN/Examiner, Art Unit 1766